NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0049-21

MICHELLE HERMAN,

          Plaintiff-Respondent,

v.

ANTHONY LAMANNA, SR.,

     Defendant-Appellant.
_________________________

                   Argued August 30, 2022 – Decided September 7, 2022

                   Before Judges Mawla and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cape May County, Docket No. L-0019-18.

                   Michael Confusione argued the cause for appellant
                   (Hegge & Confusione, LLC, attorneys; Michael
                   Confusione, of counsel and on the briefs).

                   Carol N. Goloff argued the cause for respondent.

PER CURIAM
      Defendant Anthony Lamanna, Sr. appeals from an August 23, 2021 order

entered following a bench trial in the Law Division 1 before Judge James H.

Pickering, Jr., adjudicating disputes between him and plaintiff Michelle Herman

for the partition of real property and granting plaintiff a money judgment against

defendant. We affirm.

      The parties met in 1997, and shortly thereafter began dating. In 2002,

after plaintiff became pregnant with the parties' first child, defendant purchased

a two-bedroom home in his name alone in Tuckahoe. The parties lived in

defendant's residence for seven years. Plaintiff agreed to contribute $350 per

month for purposes of maintaining the property and child-related expenses. The

parties' first child was born in 2003 and the second followed in 2006.

      In 2009, plaintiff wanted a bigger home and purchased one in her name

alone, in Seaville. The parties lived in the residence for the last seven years of

their relationship. They agreed to share the monthly living expenses equally by

contributing to the joint account, but otherwise kept their finances separate.

Defendant borrowed funds from a home equity line of credit (HELOC) on the


1
    Although this dispute arises from a "family-type relationship" and is
cognizable as a Family Part matter, see Rule 5:1-2(a), the parties agreed, among
other reasons, to try it in the Law Division because the judge had previously
conducted a trial involving the parties in the Family Part and was familiar with
the case.
                                                                            A-0049-21
                                        2
Seaville residence, including on some occasions, without plaintiff's knowledge.

Defendant maintained, improved, and rented his Tuckahoe property, keeping the

rental income to himself. He also ceased contributing to the joint account

beginning in 2017. The parties separated later that year when plaintiff changed

the locks on her residence.

      In 2018, plaintiff filed a complaint seeking repayment of: the money

defendant borrowed from her personally; income tax refunds he took from her

for tax years 2009-11; and the funds drawn on the HELOC, charges on a credit

card, and other debts incurred—all totaling $92,100. Defendant filed an answer

and counterclaim requesting plaintiff repay him the money he spent on the

Seaville property or that the court grant him an equal interest in the value of the

residence. Plaintiff thereafter amended her complaint, seeking an interest in the

Tuckahoe property in the event the court found defendant had an interest in the

Seaville property.

      Judge Pickering tried the matter over four days. Plaintiff testified and

presented two fact witnesses and defendant testified along with three fact

witnesses. The judge issued a written decision, noting he considered 127 written

exhibits. As for the testimony, he found plaintiff credible and found defendant

not credible, noting he was "not direct . . . [and] was argumentative, evasive[,]


                                                                             A-0049-21
                                        3
and condescending to [p]laintiff's counsel and even to his own counsel. He

frequently chuckled or even laughed at questions both during and after his

answers."    The judge noted the objective documentary evidence refuted

defendant's testimony, showing he did not meet his financial obligations, failed

to contribute to the joint account, hid his lack of contribution to the joint

expenses by taking money from the HELOC to meet his share of the obligations,

and even took money set aside for the children.         The judge characterized

defendant's testimony regarding the improvements made to the Seaville home as

"evasive."

      Addressing the parties' claims for a share in the other's residence, the

judge found there was no joint venture because there was no agreement to

purchase real estate together, each party purchased their home with separate

funds, and neither party was on the deed to the other's property. Moreover, the

parties did not function as a family unit because defendant rebuffed plaintiff's

attempts to marry and it "was clear that the parties were not married and would

not be married. Friends all knew they were not married." The judge found the

funds defendant contributed to the joint account was to support, shelter, feed,

and clothe the children. Defendant made no monetary contributions to the

residence after the parties' separation, which was notable because "[i]f defendant


                                                                            A-0049-21
                                        4
believed he owned half the property surely he would have continued to pay his

half of all expenses." The judge concluded it would be inequitable to partition

the Seaville home given defendant's failure to contribute to it since August 2017.

      The judge rejected defendant's argument for the imposition of a

constructive trust for one-half the equity in plaintiff's residence finding no

agreement to the "contributions to the joint account meant that [d]efendant was

entitled to half of the equity in the home." And "[d]efendant did not want any

obligation with regard to the property, and he refused to put his name on the

mortgage." Further, plaintiff purchased a property in her name alone and "[i]t

is unconscionable that [d]efendant would tell [p]laintiff that he would not put

his name on the mortgage or the deed and then claim that he is entitled to half

[the] equity in the property because he contributed to the family expenses."

      Plaintiff was not unjustly enriched by defendant's payments because

defendant "received a place to live, a family home."         Further, "[p]laintiff

assumed all of the risks of home ownership and [d]efendant assumed none." The

judge concluded defendant's payments were willingly made and "were gifts to

the family household[.]" Defendant failed to meet the clear and convincing

burden of proof necessary to impose a constructive trust. Because defendant




                                                                            A-0049-21
                                        5
failed to prove an interest in the Seaville residence, the judge likewise rejected

plaintiff's claim to an interest in the Tuckahoe home.

      The judge further concluded plaintiff gifted defendant the income tax

refunds and denied her request for reimbursement. He reviewed approximately

twenty-six transactions from the HELOC in analyzing plaintiff's claim for

reimbursement from defendant. He concluded three transactions totaling $5,000

constituted gifts from plaintiff to defendant because plaintiff wrote the checks,

some of them blank, and handed them to defendant. However, defendant was

responsible for several other transactions, totaling $17,950, because he wrote

the checks, forged plaintiff's signature, and took the HELOC funds for his own

use rather than for their intended purpose of making home repairs. The judge

denied defendant a credit against the funds taken because there was no evidence

they were used to repair the home, and little proof of what defendant did with

the money or of its repayment.

      The judge also found plaintiff loaned defendant $12,700, represented by

a series of checks she wrote to him between 2016 and 2017 containing notations

identifying them as loans. He concluded "[d]efendant, by cashing those checks

. . . accepted that the money was intended to be a loan and was to be repaid."

Defendant adduced proof that convinced the judge he repaid $5,700 toward the


                                                                            A-0049-21
                                        6
loans, leaving $7,000 due to plaintiff. The total of the judgment entered against

defendant was $24,950.

      On appeal, defendant argues the judge erred by not partitioning the

Seaville property because the parties had a joint venture, and the court should

have imposed a constructive trust or granted relief based on quantum meruit.

He claims the evidence showed the parties pooled their money, he was willing

to be put on the mortgage, and had paid money to the mortgage. Defendant

asserts the amount of the money judgment was erroneous because plaintiff did

not meet her burden of proof showing the parties mutually agreed he would

repay the funds he took. Even so, defendant alleges plaintiff failed to prove

damages because she did not establish the amount of money defendant failed to

repay and the court's calculation of the debits and credits to arrive at the

judgment amount was flawed.

      Our review of a trial court's fact-finding in a non-jury case is limited.

Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169 (2011). "The general

rule is that findings by the trial court are binding on appeal when supported by

adequate, substantial, credible evidence. Deference is especially appropriate

when the evidence is largely testimonial and involves questions of credibility."

Ibid. (quoting Cesare v. Cesare, 154 N.J. 394, 411-12 (1998)). The trial court


                                                                           A-0049-21
                                       7
alone enjoys the benefit of observing the parties' conduct and demeanor in t he

courtroom and in testifying. Ibid. Through this process, trial judges develop a

feel of the case and are in the best position to make credibility assessments. Ibid.

We defer to those credibility assessments unless they are manifestly unsupported

by the record. Balducci v. Cige, 456 N.J. Super. 219, 233 (App. Div. 2018).

However, we owe no deference to a trial court's interpretation of the law, and

review issues of law de novo.         Mountain Hill, LLC v. Twp. Comm. of

Middletown, 403 N.J. Super. 146, 193 (App. Div. 2008).

      A trial judge sitting as a fact finder can disregard irrelevant or improper

evidence. State v. Kunz, 55 N.J. 128, 144-45 (1969). Therefore, as with our

review of a judge's factual and credibility findings, "[o]ur review of . . .

evidential rulings 'is limited to examining the decision for abuse of discretion.'"

Ehrlich v. Sorokin, 451 N.J. Super. 119, 128 (App. Div. 2017) (quoting Parker

v. Poole, 440 N.J. Super. 7, 16 (App. Div. 2015)).

      Having considered each of defendant's arguments and reviewed the record

pursuant to these principles, we affirm for the reasons expressed in Judge

Pickering's thorough and well-written opinion. Defendant failed to meet the

burden of proof necessary to establish an interest in plaintiff's residence. The

evidence, specifically the testimony regarding the history and nature of the


                                                                              A-0049-21
                                         8
parties' relationship and the documents provided, supports the judge's findings

regarding the money judgment and the loans made to defendant. We discern no

reversible error and decline to second-guess the judge's findings.

      Affirmed.




                                                                         A-0049-21
                                       9